Citation Nr: 1326351	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  06-29 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disorder, claimed as sinusitis. 

2.  Entitlement to service connection for migraine headaches, to include as secondary to a chronic respiratory disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to September 1992.

This matter is on appeal from the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) who was subsequently been designated to serve as Acting Chairman of the Board, rendering him no longer available to consider the appeal.  The Board sent the Veteran a letter advising him that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made regarding such appeal and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He indicated that he did not wish to have another hearing.  

This case was remanded by the Board in November 2012 for further development and is now ready for disposition.  In March 2013, the Veteran submitted additional private treatment records and subsequently indicated that he wished to waive RO consideration of those records.

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran was not shown to have a chronic respiratory disorder in service.

2.  A current respiratory disorder, diagnosed as allergic rhinitis, is not causally or etiologically related to service.

3.  The Veteran currently experiences headaches that are secondary to his allergic rhinitis; but he has not been diagnosed with a specific headache disorder.

4.  His complaints of headaches are attributable to a known clinical diagnosis.
 

CONCLUSIONS OF LAW

1.  A chronic respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).

2.  A chronic headache disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  However, in this case, neither headaches nor allergic rhinitis, i.e. the claims on appeal, are listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In this case, as above, neither of the claimed disabilities on appeal are listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834 - 81836 (Dec. 29, 2011).

Objective indications of a chronic disability include both "signs", in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i)(B).

In this decision, the Board has considered the lay evidence as it pertains to the issues.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

With respect to evaluating the medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran filed a claim in this case seeking service connection for headaches and for "sinusitis."  

In March 2013, the Veteran submitted private treatment records which contained a diagnosis of sinusitis.  However, as will be discussed, a VA examiner, after a physical examination and review of the records, explained that the Veteran's symptoms were consistent with allergic rhinitis and not sinusitis.  

Nevertheless, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Here, the Veteran has been seeking service connection for respiratory symptoms, regardless of whether they are characterized as sinusitis or allergic rhinitis.  As such, the Board has recharacterized the issue of entitlement to service connection for a respiratory disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Regardless of how it is diagnosed, the Board accepts that the Veteran has a chronic respiratory disorder.  However, the presence of a current disability alone does not warrant service connection.  Rather, the disability must be related to the Veteran's active duty or to a service-connected disability.

Here, the Veteran separated from service in September 1992, and promptly filed a claim with VA seeking service connection for a back disorder.  He made no mention of any respiratory or headache problems at that time.  A VA examination was provided at that time, but his respiratory system does not appear to have been examined.  

In 1995, the Veteran again filed a claim with regard to his back.  Private treatment records were submitted in conjunction with this claim, but they did not discuss any treatment for respiratory problems or for headaches treatment.  In June 1999, he again filed a back claim, but still did not file a claim for any respiratory or headache problems.  Finally, in March 2001, nearly a decade after leaving active duty, he first filed a claim seeking service connection for headaches and sinusitis, noting that he had been exposed to oil fires and suggesting that he might be experiencing Gulf War Syndrome.

A number of service treatment records are of record.  In July 1982, the Veteran was treated for a sore throat and cough and the assessment was rule out upper respiratory infection.  In September 1983, he was treated for an upper respiratory infection.  In August 1984, he was treated for strep throat.  In June 1989, he was treated for a sore throat and was assessed with a probable cold.  In September 1990, he complained of a sore throat and was assessed with pharyngitis.  

On a medical history survey completed in August 1991, the Veteran specifically denied having experienced any ear, nose, or throat trouble, denied any headaches, and denied any sinusitis or hay fever.  On a post-deployment survey in August 1991, he specifically denied having experienced any cough or sinus infection while stationed in southwest Asia.  After a physical in September 1992, the Veteran's ear, nose, throat and mouth were found to be normal, and he was neurologically intact.  The Veteran specifically denied any ear, nose, or throat problems as well as headaches and sinusitis.  

On a medical history survey completed in conjunction with his separation physical in November 1992, the Veteran reported shortness of breath, wheezing problems, and sinusitis, but denied bronchitis.  He also reported ear, nose, or throat trouble, and stated that he had experienced frequent or severe headaches.  The medical officer noted that the Veteran carried an inhaler when he had a cold or sinus infection, and that he reported having experienced five episodes of sinusitis in the previous year.  

The Veteran reported taking over the counter treatments for his headaches.  However, on the separation physical, his nose, sinuses, mouth, throat, lungs, and chest were all found to be normal and he was found to be neurologically normal.  As such, neither a chronic respiratory disorder nor a headache disorder were diagnosed at separation.

Following active duty, the Veteran underwent a physical in March 1993 at which his nose, sinuses, mouth, throat, lungs, and chest were once again all found to be normal and he was found to be neurologically normal.  On the medical history survey completed in conjunction with that physical, he specifically denied any ear, nose or throat trouble, any sinusitis, any hay fever, and any frequent or severe headaches. 

Following active duty, the Veteran was seen for bronchitis in February 1995.  In April 1997, he was treated for an upper respiratory infection with headaches.  In October 1997 he was assessed with sinusitis.  He has been privately treated for upper respiratory infections, bronchitis, pneumonia, and sinusitis since that time.

The Veteran also submitted several service treatment records from his time in the Reserve.  In November 1997, he reported sinusitis on a medical history survey.  The medical officer noted that the Veteran was currently being treated for a sinus infection that was improving.  It was also noted that he had asthma with respiratory infections, but he was not taking medication at that time, and it was not interfering with normal activities.  A physical examination found the sinuses, nose, mouth and throat all to be normal.  It is noted that he also specifically denied any frequent or severe headaches on the medical history survey.  

As noted, non-migraine headaches and respiratory conditions are not among the chronic diseases listed in 38 C.F.R. § 3.309(a), and 38 C.F.R. § 3.303(b) is therefore not for application.  Nonetheless, as current respiratory and headache disorders are currently shown and the evidence reflects in-service complaints, the next question is whether there is a casual relationship between the current complaints and the in-service injury.  To this end, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  

In this case, the Board finds that the competent evidence weighs against the conclusion that a current respiratory disorder is attributable to the Veteran's service, despite his contentions to the contrary.    

Specifically, the Board places significant probative value on the December 2012 VA examination undertaken specifically to address the issue on appeal.  It is noted that the evidence of record currently is the same as it was before the VA examiner.  The only exception to this are the series of private treatment records from 1997-1998 which show treatment for sinusitis.  However, given that the evidence of record at the time of the examination showed treatment for sinusitis both prior to and after the additional records, the Board concludes that an additional remand is unnecessary as the overall evidentiary picture has not changed.  

The Board remanded the Veteran's claim in November 2012, finding that it was unclear whether the Veteran had a chronic headache disorder or chronic sinusitis; and, if so, whether either disorder began during or was otherwise caused by active duty service.  

The examiner was asked to determine first whether the Veteran had a current sinus and/or headache disorder, and then opine as to whether it was at least as likely as not that a current sinus and/or headache disorder either began during or was otherwise caused by the Veteran's active duty, to include consideration of his Persian Gulf service and whether his reported symptoms were manifestations of an undiagnosed illness or chronic multisymptom illness.

The Veteran underwent the VA examination in December 2012.  The examiner was clear about the Veteran's reported history of symptoms, including his assertion that he began experiencing sinus infections approximately a year or two after returning from Desert Storm.  A CT of the sinuses was taken which showed hyplastic frontal, sphenoid and maxillary sinuses with trace mucosal thickening involving the maxillary sinuses.  There was no evidence of obstruction of osteomeatal complexes.  There was asymmetric turbinate swelling, which was greater on the left than the right.  

Following an examination and a review of the claims file, the examiner diagnosed the Veteran with non-allergic rhinitis.  The examiner explained that the Veteran did not meet the diagnostic criteria for chronic sinusitis, and found that the objective evidence also did not support chronic sinusitis.  The examiner found that the Veteran's symptoms were consistent with chronic rhinitis.  The examiner reviewed the Veteran's service treatment records noting that he was diagnosed with a cold approximately three times over a  seven year period which was not considered to be excessive.  

The examiner noted that the separation physical did not detect sinusitis, and observed that while the Veteran was treated for bronchitis and upper respiratory infections on several occasions following service, such diagnoses were not the equivalent of chronic sinusitis.  The examiner acknowledged that sinusitis had been "diagnosed" in the Veteran's private treatment records on a number of occasions, but explained that these were diagnoses were empirical in nature, and were therefore at odds with the objective radiologic evidence.  Specifically, CT scans and sinus x-rays in July 1998 and in October 2002 were negative for sinusitis.  

The examiner observed that the Veteran had been diagnosed with rhinitis on a couple of occasions and treated with nasal steroid spray with improvement, but found no evidence of chronic sinusitis after service.  The examiner found that while the Veteran did have rhinitis, there was no evidence of this in the service treatment records, and opined that the chronic rhinitis was therefore less likely than not a result of the Veteran's service.  

The examiner also opined that the Veteran's headaches were a symptom of his chronic rhinitis and neither condition was a manifestation of an undiagnosed illness or chronic multisymptom illness.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

This opinion is also supported by the findings at a VA Gulf War examination in 
 October 2002.  The Veteran reported chronic sinus infections and stated that he took antibiotics 2-3 times per year.  The examiner stated that the Veteran had probable chronic sinusitis, but stated that sinus x-rays would better define the conditions.  However, x-rays showed relatively small sinuses which were clear and the bones were intact.  The nasal air passage was open.  The examiner stated that the Veteran was most likely having recurrent episodes of acute sinusitis.  Thus, the examiner declined to diagnose a chronic respiratory disorder.  Moreover, no medical opinion has been introduced that refutes the conclusion of the VA examiner.

The Board is aware of the Veteran's in-service complaints, but notes that no chronic respiratory or sinus disorder appears to have been diagnosed.  Additionally, sinusitis was never actually shown by x-ray or CT scan.  This is important as the medical assessments of sinusitis that were noted in the private treatment records were not based on any type of imaging. 

In support of his claim, the Veteran submitted his own statements, service treatment records, and statements from friends and family.  He also submitted a letter from the special assistant to the Secretary of Defense.

In support of the Veteran's claim, his ex-wife wrote that while they were married he was always in good health, but after moving to Texas after Desert Storm, she noted that he came down with upper respiratory infection and sinus infections more frequently.  Several other friends and family members wrote similar statements.  The Veteran wrote that he entered service in 1982 and did not experience any health problems until serving in Iraq, where his unit was stationed within miles of the oil wells.  He asserted that there was no evidence of sinus problems or headaches until after he served in Iraq.

However, the examiner was fully apprised of the Veteran's complaints and in-service and post-service medical complaints, and she explained why the Veteran's current respiratory disorder, rhinitis, was not related to his time in service. 

In September 2004, the Veteran wrote that his chronic sinus problems and headaches started right after he returned from Iraq.  He suggested that he was exposed to environmental factors such as the demolition of chemical agents.  He included a letter from the Special Assistant to the Secretary of Defense stating that it was thought that he had at most a low level of exposure to chemicals following the demolition at Khamisiyah.  It was stated in the letter that based on current medical evidence and ongoing research there was no indication that no long-term health effects would be expected from the brief, low-level exposure to chemical agents that may have occurred near Khamisiyah. 

The Veteran disagreed with the assessment from the special assistant, and he submitted several internet fact sheets addressing the potential health risks from exposure to events such as oil well fires.  

The Veterans Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

In the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert.  The Board concludes that this information is insufficient to establish the required medical nexus opinion, particularly in light of the assessment from the Department of Defense that there was no indication that the Veteran should experience any long-term health effects from his brief, if any, low-level exposure to chemical agents.
 
While the Board reiterates that the Veteran and his friends/family are competent to report symptoms as they come to them through their senses, a chronic respiratory disorder, such as rhinitis, is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis, particularly since imaging is necessary to detect a chronic sinus disability.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to the Veteran's statements.  See Cartright, 2 Vet. App. at 25.  Additionally, the Board notes that because the Veteran's current respiratory disorder is attributable to a known clinical diagnosis, it is not considered to be an undiagnosed illness and therefore 38 C.F.R. § 3.317 is inapplicable.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a respiratory disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

With regard to the Veteran's complaints of headaches, the examiner explained in December 2012 that the Veteran did not actually have a headache disorder.  The examiner did not dispute the Veteran's assertion that he did experience headaches, but found that these headaches were symptoms of his diagnosed allergic rhinitis.   The examiner explained that no separate headache disorder was diagnosed as the headaches were symptoms of sinus congestion that was caused by chronic rhinitis.


A review of the Veteran's claims file confirms the fact that he has complained about headaches on a number of occasions during the course of his appeal.  Indeed, as a lay person, the Veteran is considered competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Headaches are certainly a feeling that he could perceive with the use of his senses.  However, while he is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to whether he actually has a headache disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his opinion alone is insufficient to establish the presence of a headache disorder or to determine its etiology.
 
The fact remains that while headaches are noted periodically in the Veteran's post-service treatment records, there is no indication that he has ever been actually diagnosed with a headache disorder.  As noted, service treatment records do show a complaint of headaches which he reportedly treated with over the counter medication on the medical history survey completed in conjunction with his separation physical in November 1992.  However, on the separation physical, he was found to be neurologically normal.  As such, this does not show a chronic headache disability.

Additionally, while the Veteran does not have a separate headache disorder, his claim does not fall under the umbrella of an "undiagnosed illness."  While headaches are one of the symptoms of a chronic multisymptom illness under 38 C.F.R. § 3.317, his symptoms have been attributed to a known clinical diagnosis.  Specifically, the VA examiner in 2012 explained that the Veteran's headaches were a symptom of his chronic rhinitis.  As such, service connection is not warranted based on the finding of an undiagnosed illness.

The Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported headaches; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for headaches is denied.
   
Finally, under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in October 2004, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  While the Veteran was not specifically informed of how disability ratings or effective dates would be assigned in this claim, he was provided with such information in a May 2006 letter.  Moreover, given the denial of the Veteran's claims there can be no possibility of any prejudice to him under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regardless, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board, and was offered the opportunity to testify at a second hearing but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Moreover, neither the Veteran nor his representative questioned the adequacy of the examination in any way.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a respiratory disorder, claimed as sinusitis, is denied. 

Service connection for migraine headaches, to include as secondary to a chronic respiratory disorder, is denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


